Title: To Thomas Jefferson from J. P. G. Muhlenberg, 27 December 1803
From: Muhlenberg, J. P. G.
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia Decr. 27th. 1803
               
               Since forwarding my Letter of this Morning, which I had the Honor of addressing To The President—The Ship Eliza, from Cadiz arrivd in this Port—She has on Board one Butt of Sherry Wine, Shipp’d by Mr. Joseph Yesnardi—& consignd to, either the Collector of Philada. or Norfolk—I have recd. no Letter of advice, but the Captn. states, that the Wine is for The President of the U States.
               
               I shall take the Butt in charge, until I am favor’d with The Presidents directions, in what manner it is to be dispos’d of—
               I have the Honor to be with Perfect Respect Sir Your Most Obedt servt
               
                  P Muhlenberg
               
            